DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.

Response to Amendment
The amendment filed 15 June 2021 has been entered. Claims 1-3, 5-13, and 15-18 remain pending in this application.  Claims 1, 9, and 15 have been amended.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 14 April 2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 15-18 have been considered but are moot in view of the new ground(s) of rejection set forth below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama et al. US 2007/0111560 (Kazama) in view of Yoshida et al. US 2006/0066330 (Yoshida).
Regarding claim 1, Kazama teaches (Fig. 2) a detection device (see Fig. 2), comprising:
a body (see Fig. 2 – holder base 11) having a base (see Fig. 2 – holder base 11 includes first substrate 6), a covering member stacked on the base (see Fig. 2 – holder base 11 includes second substrate 7), a first side (see Fig. 2 - first side considered top side as illustrated), a second side opposing the first side (see Fig. 2 – second side considered the bottom side as illustrated), and a plurality of main vias being in communication with the first side and the second side (see Fig. 2 – first opening 8 and third opening 10) and penetrating the base and the covering member (see Fig. 2- first opening 8 and third opening 10 penetrate through first substrate 6 and second substrate 7), each of the main vias having a flat straight hole wall (see Fig. 2 – first opening 8 and third opening 10 have flat straight hole walls as shown);
a plurality of insulators formed on the straight hole walls of the main vias (see Fig. 2 – insulating members 13 and 14 is shown on the walls of the openings 8 and 10) 
wherein the active region is in a shape of steps and comprises a first hole portion and a second hole portion that are in communication (see Fig. 2 – insulating member 13 and 14 include a wide portion and then a narrower portion forming a step surface of a first portion and a second portion.  The portions are considered in communication with each other since they are part of a common through hole), 
a plurality of connecting elements disposed in the main through holes and exposed from at least one of the first side and the second side of the body (see Fig. 2 – needle members 20. As shown the needle members 20 are exposed from the first side of the holder base 11),
wherein the active region is wider than the connecting element (see Fig. 2 – needle members 20  extend through the openings 8 and 10, thus indicting that the active region is wider than the needle member 20 at those points).
Kazama does not explicitly teach a third hole portion, the third hole portion is an outermost one of the hole portions and is in communication with at least one of the first 
Yoshida teaches (Fig. 3A-3B) a third hole portion (see Fig. 3A – insulating spacer 37 includes 2 steps. Hole 32 considered the third hole portion.  Recessed part 34 and 33 correspond to first and second hole portions), the third hole portion is an outermost one of the hole portions and is in communication with at least one of the first side and the second side (see Fig. 3A – hole 32 is outermost hole and in communication with the side), the third hole portion is narrower than the second hole portion (see Fig. 3A-3B – hole 32 is narrower than recessed part 34), wherein the first hole portion and the second hole portion are free from being in contact with the connecting element (see Fig. 3A – recessed parts 34, 33 are not in contact with the plunger 11, considered the contacting element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active region taught by Kazama to include a third hole portion, wherein the third hole portion is in communication with the first or second side and is narrower than the second hole portion, and wherein the first hole portion and the second hole portions are free from being in contact with the connecting element as taught by Yoshida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to retain the probe in the intended position while not impeding the intended movement of the plunger.  
Regarding claim 2, Kazama teaches (Fig. 2) the detection device of claim 1, wherein the base is made of a conductive material (see Fig. 2 and para [0089] – first substrate 6 is made of conductive material).
Regarding claim 3, Kazama teaches (Fig. 2) the detection device of claim 1, wherein the covering member is made of a conductive material (see Fig. 2 and para [0089] – second substrate 7 is made of conductive material).
Regarding claim 5, Kazama teaches (Fig. 2) the detection device of claim 1, wherein anyone of the first hole portions, second hole portion, and third hole portion is wider than the connecting elements (see Fig. 2 – needle member 20 are positioned inside the through hole formed in insulating members 13 and 14.  Thus the hole portions associated with insulating member 13, 14 are wider than needle members 20).
Regarding claim 6, Kazama teaches (Fig. 2) the detection device of claim 1, wherein the main vias and the main through holes are coaxially disposed (see Fig. 2 – main via formed by hole in holder base and the through holes in the insulating members 13, 14 are coaxial).
Regarding claim 7, Kazama teaches (Fig. 2) the detection device of claim 1, wherein the connecting elements are probes (see Fig. 2 – needle member 20 are probes as shown used for providing signals to/from integrated circuit 1 as shown in Fig. 1).
Regarding claim 8, Kazama teaches (Fig. 1-2) the detection device of claim 1, further comprising a carrier configured for receiving the body (see Fig. 1 – holder member 5 is disposed around the periphery of the conductive contact holder 3 as shown in Fig. 1 per para [0085].  As shown in Fig. 2 conductive contact holder 3 corresponds to the first substrate 6, second substrate 7, and insulating members 13, 14.  As such, the contact holder 3 shown in Fig. 1 is considered to be around the periphery of the body).
Regarding claim 9, Kazama teaches (Figs. 1-2) a method for fabricating a detection device (see abstract and Fig. 2), comprising:
providing a body (see Fig. 2 – holder base 11) having a first side (see Fig. 2 - first side considered top side as illustrated), a second side opposing the first side (See Fig. 2 – second side considered the bottom side as illustrated), and a plurality of main vias being in communication with the first side and the second side (see Fig. 2 – first opening 8 and third opening 10.  Also see para [0091] – openings are formed by etching or punching first and second substrate 7), each of the main vias having a straight hole wall (see Fig. 2 – first opening 8 and third opening 10 have flat straight hole walls as shown);
 filling in the main vias an insulation material (see Fig. 2 – insulating members 13, 14 are formed in the holes in the holder base by way of coating, calendaring, extruding, dipping, spray, spread, electro-deposition, of CVD as described in para [0095]);
forming in the insulation material a plurality of main through holes to form a plurality of insulators (see Fig. 2 – insulating members 13, 14 are formed such that through holes as passed through center), the insulation material being on the flat straight hole walls of the main vias (see Fig. 1 – insulating members 13, 14 are on walls of the substrates 6, 7) and free from filling the main vias completely and the insulators being composed of the insulation material (see Fig. 2 – insulating members 13, 14 do not fill the vias in the base 11), each of the main through holes having an active region being in communication with at least one of the first side and the second side of the body (see Fig. 2 – insulating members 13 and 14 include regions at the first and second sides that are narrowed near the outer surfaces of the holder base per para [0094]),  each of the main through holes having a step-shaped hole wall at the active region (see Fig. 2 – the narrowing of the openings 8 and 10 results in a step shaped feature in the through holes), wherein the active region is in a shape of steps and comprises a first hole portion and a second hole portion that are in communication (see Fig. 2 – insulating member 13 and 14 include a wide portion and then a narrower portion forming a steps surface of a first portion and a second portion.  The portions are considered in communication with each other since they are part of a common through hole), 
disposing in the main through holes a plurality of connecting elements exposed from at least one of the first side and the second side of the body (see Fig. 2 – needle members 20 are disposed in through holes formed by insulating members 13 and 14.  As show the needle members 20 are exposed from the first side of the holder base 11),
Kazama does not explicitly teach a third hole portion, the third hole portion is an outermost one of the hole portions and is in communication with at least one of the first side and the second side, the third hole portion is narrower than the second hole portion, wherein the first hole portion and the second hole portion are free from being in contact with the connecting element.
Yoshida teaches (Fig. 3A-3B) a third hole portion (see Fig. 3A – insulating spacer 37 includes 2 steps. Hole 32 considered the third hole.  Recessed part 34 and 33 correspond to first and second hole portions), the third hole portion is an outermost one of the hole portions and is in communication with at least one of the first side and the second side (see Fig. 3A – Hole 32 is outermost hole and in communication with the side), the third hole portion is narrower than the second hole portion (see Fig. 3A-3B – hole 32 is narrower than recessed part 34), wherein the first hole portion and the second hole portion are free from being in contact with the connecting element (see Fig. 3A – recessed parts 34, 33 are not in contact with the plunger 11, considered the contacting element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the active region taught by Kazama to include a third hole portion, wherein the third hole portion is in communication with the first or second side and is narrower than the second hold portion and wherein the first hole portion and second hole portion are free from being in contact with the connecting element as taught by Yoshida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to retain the probe in the intended position while not impeding the intended movement of the probe.  
Regarding claim 10, Kazama teaches (Fig. 1-2) the method of claim 9, further comprising:
providing a base (see Fig. 2 - first substrate 6) having a first via (see Fig. 2 - first substrate 6 has a first via) and a covering member having a second via (see Fig. 2 -second substrate 7 has a second via);
filling the insulation material in the first via and the second via (see Fig. 2 -insulating members 13, 14 are filled in via in substrates 6, 7);
forming a first through hole in the insulation material of the first via to form a first insulation part composed of the insulation material (see Fig. 2 - insulating members 13, 14, are formed with a through hole which narrows at the surface);
forming a second through hole in the insulation material of the second via to form a second insulation part composed of the insulation material (see Fig. 2 - insulating members 13, 14, are formed with a through hole which narrows at the surface); and stacking the covering member on the base to form the body (see Fig. 2 -substrate 6, 7 are stacked to form holder base 11 per para [0094]), communicating the first via with the second via to form the main vias (see Fig. 2 - vias in the substrates 6, 7 are aligned for form main vias), the main vias penetrating the base and the covering member and connecting the first insulation part and the second insulation part to form the insulator (see Fig. 2 - insulating members 13, 14 are connected).
Regarding claim 11, Kazama teaches (Fig. 1-2) the method of claim 10, wherein the base is made of a conductive material (see Fig. 2 and para [0089] – first substrate 6 is made of conductive material).
Regarding claim 12, Kazama teaches (Figs. 1-2) the method of claim 10, wherein the covering member is made of a conductive material (see Fig. 2 and para [0089] – second substrate 7 is made of conductive material).
Regarding claim 13, Kazama teaches (Figs. 1-2) the method of claim 10, wherein the active region is disposed on at least one of the base and the covering member (see Fig. 2 – insulating members 13 and 14 include regions at the first and second sides of substrates 6, 7, respectively, that are narrowed near the outer surfaces of the holder base per para [0094]).
Regarding claim 15, Kazama teaches (Figs. 1-2) the method of claim 14, wherein the hole portions are wider than the connecting elements (see Fig. 2 – needle members 20 are positioned inside the through hole formed in insulating members 13 and 14.  Thus the hole portions associated with insulating member 13, 14 are wider than the needle members 20).
Regarding claim 16, Kazama teaches (Figs. 1-2) the method of claim 9, wherein the main vias and the main through holes are coaxially disposed (see Fig. 2 – main via formed by hole in holder base and the through holes in the insulating members 13, 14 are coaxial).
Regarding claim 17, Kazama teaches (Figs. 1-2) the method of claim 9, wherein the connecting elements are probes (see Fig. 2 – needle members 20 are probes as shown used for providing signals to/from integrated circuit 1 as shown in Fig. 1).
Regarding claim 18, Kazama teaches (Figs. 1-2) the method of claim 9, further comprising receiving the body on a carrier (see Fig. 1 – holder member 5 is disposed around the periphery of the conductive contact holder 3 as shown in Fig. 1 per para [0085].  As shown in Fig. 2 conductive contact holder 3 corresponds to the first substrate 6, second substrate 7, and insulating members 13, 14.  As such, the contact holder 3 shown in Fig. 1 is considered to be around the periphery of the body).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868